WARDEN, P. J.,
dissenting.
Because I would hold that defendant’s conduct in attempting to cash the traveler’s checks constitutes forgery in the first degree, I respectfully dissent.
I agree with the majority that the dispositive issue is whether defendant “falsely complete[d]” the traveler’s checks by signing his own name on them. ORS 165.002(5); see ORS 165.013; ORS 165.007(l)(a). ORS 165.002(5) provides:
“To ‘falsely complete’ a written instrument means to transform, by adding, inserting or changing matter, an incomplete written instrument into a complete one, without the authority of anyone entitled to grant it, so that the complete written instrument falsely appears or purports to be in all respects an authentic creation of its ostensible maker or authorized by the ostensible maker.”
It is undisputed that, in an attempt to negotiate them, defendant completed the traveler’s checks without the authority of their maker by signing a name, his own, on their countersignature lines. He thus represented, apparently not realizing that the two signatures must match, that the checks, bearing signatures on both signature lines, were the authentic creation of, or were authorized by, the ostensible maker. Accordingly, I would affirm defendant’s convictions of forgery in the first degree.